Opinion issued April 25, 2011.

In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-11-00038-CV
———————————
IN RE tony keith metoyer, father, next friend and natural guardian
of the person of g.F.M.-M., a minor child, Relator

 

 
Original Proceeding on Petition for Writ of Mandamus

 

 
MEMORANDUM OPINION
          By petition for writ of mandamus,
relator, Tony Keith Metoyer, sought relief from the trial court’s order appointing
a temporary guardian pending contest of relator’s child’s estate.  On April 18, 2011, relator moved to dismiss
the petition for writ of mandamus, stating that he no longer desires to pursue
mandamus relief.[1]  No opinion has issued.     
Accordingly, we grant relator’s motion, and we dismiss the
petition for writ of mandamus.  
PER CURIAM
Panel
consists of Chief Justice Radack and Justices Alcala and Bland.
 




[1]
          The underlying case is In re Guardianship of the Estate of
G.F.M.-M., A Minor, No. 399,637 in the Probate Court No. 3 of Harris
County, Texas.  Relator’s petition names
the Honorable Rory Olsen as respondent in this original proceeding.  Judge Olsen, however, recused himself.  The Honorable Mike Woods was assigned to
preside in the underlying case.